Citation Nr: 0306894	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty for from July 29 to 
August 27, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant's left wrist disability clearly and 
unmistakably pre-existed his active military service. 

3.  The pre-existing left wrist disability underwent no 
increase in severity during the appellant's active military 
service.  


CONCLUSION OF LAW

A left wrist disability was neither incurred nor aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the application form, 
letters, the statement of the case and supplement thereto, 
the RO has notified the appellant of the evidence and 
information needed to substantiate his claim, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, the evidence that the 
veteran should submit if did not desire the RO to obtain the 
evidence on his behalf and the evidence that the RO has 
obtained on his behalf.  See, e.g., the supplemental 
statement of the case issued in October 2002.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, service medical records and private treatment 
records have been associated with the claims folder, and the 
veteran has been afforded an appropriate VA examination of 
his left wrist disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2002).  

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in the examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b)).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306; 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The report of the appellant's pre-induction physical 
examination, dated in April 1971, does not reflect a medical 
history of left wrist problems given by the appellant at that 
time, although he did report the loss of a finger tip on his 
left hand, which was confirmed on the medical examination at 
that time.  However, on August 1, 1971, after only four days 
on active duty, the appellant was referred for an orthopedic 
evaluation because of left hand complaints.  The appellant 
was immediately placed upon a physical profile to protect his 
left wrist.  Contact was apparently made with the appellant's 
pre-service physician, and it was reported that he had 
sustained a severe laceration of the left wrist on May 28, 
1968, which had severed nerves, arteries, and tendons, and 
which had required at least two surgical repairs in December 
1968 (tenolysis) and December 1969 (palmaris longus tendon 
graft).  The appellant subsequently burned his finger tips 
during physical therapy and, in December 1970, he had a 
revision of the tips of his left index, long and ring 
fingers, including excision of the nail in the bed of the 
left index finger.  

After careful examination and evaluation of the appellant on 
August 11, 1971, it was reported by a military Medical Board 
that the appellant had several healed surgical incisions at 
the left wrist, with marked paresthesia and hypesthesia of 
the left ulnar nerve distribution, paresthesias of the left 
median nerve distribution, and a generally decreased grip 
strength of the left hand.  All of these manifestations were 
attributed to the pre-service left wrist injury; no mention 
was made by the Medical Board of any aggravating incident 
occurring in service.  

On August 21, 1971, the Medical Board concluded that the 
appellant's left wrist disability had pre-existed service and 
was not aggravated by active duty.  The appellant 
subsequently requested that he be separated from service by 
reason of a physical condition which rendered him unfit for 
enlistment and which, had it been known at the time of 
enlistment, would have permanently disqualified him from the 
service.  He was discharged from active service as medically 
unfit on August 27, 1971, after serving only 29 days on 
active duty.  Thus, the presumption of soundness at 
enlistment has been rebutted by clear and unmistakable 
evidence that the appellant's left wrist disability pre-
existed his active military service, and the appellant does 
not contend otherwise at this time.  

There is no indication in service medical records that the 
pre-exiting disability of the veteran's left wrist increased 
in severity during service.  Private medical records dating 
from 1995 to 1998 have been received in support of the 
present claim, but these medical records describe medical 
treatments following a work-related injury to the appellant's 
left thumb and right wrist in April 1995.  These medical 
records do not indicate that the pre-existing left wrist 
disability increased in severity during the appellant's 
29 days of active service in 1971.  

Likewise, the report of a VA examination of the appellant in 
November 1998, while accurately reporting the pre-service 
history of left wrist injury and surgical repair, and fully 
describing his current symptoms, does not indicate that the 
pre-existing left wrist disability increased in severity 
during the appellant's 29 days of active service in 1971.  

The two incidents in service which the appellant has 
described are not documented in the service medical records 
and are of a relatively trivial nature in any case.  

Based upon a review of all of the relevant medical evidence 
of record, including the service medical records, and 
especially the August 1971 report of the Medical Board in 
service, the Board has concluded that the pre-existing left 
wrist disability underwent no permanent increase in severity 
during or as a result of service.  Accordingly, this appeal 
will be denied.   




ORDER

Service connection for a left wrist disability is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

